Citation Nr: 1523034	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  06-13 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to a compensable rating for right ear hearing loss.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1975 to April 1977.  The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from an April 2005 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO), which (in pertinent part) denied service connection for left ear hearing loss and denied a compensable rating for right ear hearing loss.  A June 2009 Board decision (in pertinent part) found that new and material evidence had been submitted to reopen the claim of service connection for left ear hearing loss and then denied that claim on the merits, and also denied a compensable rating for right ear hearing loss.  The Veteran appealed that decision (regarding the denial of service connection for left ear hearing loss on the merits and the denial of a compensable rating for right ear hearing loss) to the Court.  In September 2011, the Court issued a mandate that vacated the June 2009 Board decision with respect to the denial of service connection for left ear hearing loss on the merits and the denial of a compensable rating for right ear hearing loss, and remanded those matters for readjudication consistent with instructions outlined in its June 2011 Memorandum decision.  In March 2012, September 2012, August 2013, and February 2014, the case was remanded for additional development.  In February 2015, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).

The Veteran had also initiated appeals of denials of service connection for a back disability and for a neck disability.  A May 2010 rating decision (pursuant to a June 2009 Board decision) granted service connection for a low back disorder, diagnosed as chronic lumbosacral strain/sprain, and an August 2013 rating decision (pursuant to an August 2013 Board decision) granted service connection for a cervical spine disorder, diagnosed as degenerative disc disease of the cervical spine.  Consequently, those matters are not before the Board.

The issue of entitlement to a rating in excess of 10 percent for a low back disorder, diagnosed as chronic lumbosacral strain/sprain, has been raised by the record (in a July 2010 statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to a compensable rating for (now bilateral) hearing loss is being remanded to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

It is reasonably shown that the Veteran's current left ear hearing loss began in service and has persisted since.


CONCLUSION OF LAW

Service connection for left ear hearing loss is warranted.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA applies to the instant claim for service connection for left ear hearing loss.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claim.



Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Some chronic diseases (to include sensorineural hearing loss as an organic disease of the nervous system) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time post-service (one year for the aforementioned disability).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  When certain chronic diseases are at issue, such as sensorineural hearing loss or any other disease enumerated at 38 C.F.R. § 3.309(a), see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), a claimant may establish entitlement to service connection based on a demonstration of continuity of symptomatology.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

For VA purposes, a hearing loss disability is defined as: "when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.

The Board notes that "if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes."  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Veteran's DD Form 214 confirms that his military occupational specialty (MOS) in the Army was Cannon Crewman.  Thus, the Board will concede that he was exposed to loud noise during service.  His service treatment records (STRs) document that audiograms conducted in October 1975 (on entrance examination) and in March 1977 (on separation examination) did not reveal hearing loss (in accordance with 38 C.F.R. § 3.385) in the left ear; in fact, the auditory thresholds measured at 1000, 2000, and 4000 Hertz for his left ear were all higher on entrance examination than on separation examination.  In October 1975, it was also noted that he was fitted with ear protection for both ears.  Other than the findings outlined above, his STRs (including on March 1977 separation examination) did not note any complaints, findings, diagnoses, or treatment pertaining to his left ear.

Post-service, audiometric testing on VA audiology examinations in September 1998, February 2003, December 2004 (as part of an audiology consultation), February 2005, September 2008, and June 2012 revealed high frequency sensorineural hearing loss in the left ear.

The September 1998 VA examiner opined that the Veteran's hearing loss "is consistent with acoustic trauma reported during military service."  No rationale was provided for this opinion.

In a March 2009 addendum, the September 2008 VA examiner opined that the Veteran's left ear hearing loss "is less likely as not (less than 50/50 probability) due to, related to or aggravated by military service."  For rationale, the examiner noted that the Veteran's service separation audiogram showed "improvement" at 4000 Hertz in the left ear compared to baseline results at his entrance examination, and cited a research study indicating that "hearing loss due to noise does not progress beyond age-related changes once the exposure to noise is discontinued."  As such, the examiner opined that the Veteran's progression of hearing loss since 1977 "is more likely than not related to factors such as age, post service noise exposure, and other factors not yet identified."

The June 2012 VA examiner opined that it is less likely as not that the Veteran's left ear hearing impairment is caused by or aggravated by in-service noise exposure.  For rationale, the examiner noted that the Veteran's hearing in the left ear "appeared to improve" between his service entrance and separation examinations, and therefore he did not have an aggravation of left ear hearing loss during service.  The examiner also noted that there was no evidence found to suggest a worsening of hearing loss immediately after service, and cited a research study indicating that "noise induced hearing loss is an immediate reaction to noise exposure and does not result in worsening thresholds later in life."  In an April 2013 addendum, the June 2012 VA examiner noted that the reasons behind the alleged improvement in the Veteran's left ear hearing between his service entrance and separation examinations "could be many and are purely speculation," including calibration of equipment differences, middle ear pressure changes, transducer differences, test conditions and external noise sources, cooperation and attention ability of the test subject, objects in the middle ear that were present on one test but not the other, etc.  The examiner also noted no reason to doubt the validity of the left ear hearing test at the Veteran's service separation examination, and reiterated the prior opinion that it was less than likely that the Veteran's left ear hearing loss was aggravated by active duty service.

In May 2013, the Veteran's sister submitted a statement describing her observations of the Veteran's hearing loss and how it was "immediately noticeable" when he returned home from the military.

Pursuant to the Board's February 2015 request to the VHA, a VA audiologist provided an advisory medical opinion in March 2015.  In such opinion, the audiologist provided a detailed summary of the relevant evidence of record.  Regarding the audiometric results noted on the Veteran's service entrance and separation examinations, the audiologist noted that while it was customary in the 1970s to only report audiological data at 1000, 2000, and 4000 Hertz, the available tracings allowed the frequencies of 3000 and 6000 Hertz to be examined, and it was evident that "a decrease in hearing at 6000 Hz in the left ear did occur" from the time of the entrance examination in October 1975 until the time of the separation examination in March 1977.  The audiologist noted that 6000 Hertz is a known frequency for noise-induced hearing loss.  The audiologist expressed agreement with the September 1998 VA examiner's opinion that the Veteran's hearing loss is consistent with acoustic trauma reported during military service.  The audiologist noted that the March 2009 opinion (of the September 2008 VA examiner) and the June 2012 and April 2013 opinions (of the June 2012 VA examiner) do accurately reflect the Veteran's left ear hearing loss when accounting for frequencies of 4000 Hertz and below, but when taking into account the loss of hearing at 6000 Hertz (evident from in-service testing), "the evidence supports [left ear] hearing loss was aggravated from military noise exposure especially when taking into consideration the [Veteran's] MOS of cannon crewman."  The audiologist concluded by opining that, based on the Veteran's military duties and audiological information, considering all available facts, and resolving doubts in favor of the Veteran, "it is at least as likely as not the [Veteran's] left ear hearing loss was permanently aggravated by military service noise exposure."

The Veteran has asserted throughout the period of the current claim that he has continued to suffer from left ear hearing loss.  He is competent to describe such symptoms without any specialized knowledge or training, and the Board accepts his statements as credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).

On longitudinal review of the evidence, the Board finds that the competent evidence of record reasonably supports the Veteran's claim that his left ear hearing loss is related to his service.  See 38 C.F.R. § 3.303(b).  As the medical opinion rendered in September 1998 by a VA examiner was not accompanied by any rationale, the Board finds that such opinion is inadequate and thus entitled to no probative weight.  As the rationale for the medical opinions rendered in March 2009, June 2012, and April 2013 by VA examiners failed to consider any threshold shifts at frequencies other than at 1000, 2000, and 4000 Hertz, the Board finds that such opinions are entitled to lower probative weight.  See Hensley, 5 Vet. App. at 155, 159.  

Therefore, the most probative evidence of record (i.e., the medical opinion by the VA audiologist in March 2015 - which the Board finds no reason to question, as such opinion is supported by adequate rationale which includes consideration of the threshold shifts revealed by the in-service audiograms at 6000 Hertz) supports that there is a nexus between the Veteran's current left ear hearing loss and his military service.  Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence (i.e., an opinion by a medical professional) supports a finding that his current left ear hearing loss began in service and has persisted since.  Accordingly, service connection for such disability is warranted.


ORDER

Service connection for left ear hearing loss is granted.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The Veteran has not been afforded a VA examination to assess his hearing loss since June 2012 (nearly three years ago).  Given the allegations of increased severity (by his representative in a December 2014 appellant's brief), a contemporaneous examination to assess the disability is necessary.  In addition, ongoing reports of VA treatment must be secured.

Notably, after the grant of service connection for left ear hearing loss is implemented, the Veteran's hearing loss disability will be rated as a bilateral  service connected hearing loss disability.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his right ear hearing loss disability, and submit all releases necessary for VA to secure any private records of such treatment or evaluation.  The AOJ should obtain complete records of all such treatment and evaluation from all providers identified.  The AOJ should also specifically secure for the record complete copies of the clinical records of all VA treatment the Veteran has received for his right ear hearing loss disability since December 2012.

2.  After the development sought above is completed, the AOJ should arrange for an audiology examination (with audiometric studies) of the Veteran to assess the severity of his service-connected (now bilateral) hearing loss.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should comment on the impact the Veteran's hearing loss has on his daily life and occupational functioning.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

3.  The AOJ should implement the grant of service connection for left ear hearing loss, and then review the record and readjudicate the matter of the rating for the now bilateral service-connected hearing loss.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


